Case 2

Oo Oo NI DA WH BB WH Bw &

me MM NHN BF BO BRO BRD BRD OR Om me eee
oo ~~“ DO WH Ff WwW NY | DB OO Oe HI DH TA F&F WD tO HH

-19-cv-01217-R-GJS Document 10-1 Filed 03/14/19 Page 1of4 Page ID #:69

|

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

BRIANNA RIVERA, individually and
on behalf of all others similarly situated,

Plaintiff,
Vs.

BRAINFM, INC., a Delaware
corporation and DOES 1-10, inclusive,

Defendants.

 

 

Case No.: 2:19-cv-1217-R-GJS

PROPOSED] ORDER
RANTING DEFENDANT

BRAINFM, INC.'S MOTION TO
DISMISS FOR FAILURE TO
STATE A CLAIM UPON WHICH
RELIEF CAN BE GRANTED
(FRCP §12(b)(6));
DATE: May 6, 2019
TIME: 10:00 a.m.
PLACE: Courtroom 880

Complaint Filed: February19, 2019

PLEASE TAKE NOTICE that on Monday, May 6, 2019 at 10:00 a.m. in
Courtroom 880 of the above captioned Court located at Roybal Federal Building
and U.S. Courthouse, 255 East Temple Street, Los Angeles, CA 90012, defendant

BrainFM, Inc.’s (“Defendant”) Motion to Dismiss Plaintiff Brianna Rivera’s

(“Plaintiff”) Complaint pursuant to FRCP section 12(b)(6) was regularly heard.

The Court, having considered the notice, points and authorities, and other

documents and evidence supporting and opposing the Motion to Dismiss, and

having heard the arguments of Plaintiff and Defendant, orders as follows:

IT IS ORDERED that:

(1)Defendant’s Motion to Dismiss Plaintiff's First Cause of Action in

 

[PROPOSED] ORDER GRANTING DEFENDANT BRAINEFM, INC.'S MOTION TO
DISMISS

GNA1R1490.1

 
Case 2

Oo eo 4 HD UO BP WwW WH =

eo HB NH Bw BH NO BRD BRD RO mm ee eee a
oN NO we SF WY YY KH OO Oo CO HON tr OB Owe OD Um SS

,19-cv-01217-R-GJS Document 10-1 Filed 03/14/19 Page 2o0f4 Page ID#:70

 

Plaintiff's Complaint for FAILURE TO PRESENT AUTOMATIVE
RENEWAL OFFER TERMS FOR CONTINUOUS SERVICE OFFER
TERMS CLEARLY AND CONSPICUOUSLY AND IN VISUAL,sic]
PROXIMITY TO THE REQUEST FOR CONSENT OFFER (CAL.

BUS. & PROF. CODE§ 17602(a)(1)) is granted with prejudice;

(2)Defendant’s Motion to Dismiss Plaintiff's Second Cause of Action in
Plaintiff's Complaint action for FAILURE TO OBTAIN CONSUMER”’S

AFFIRMATIVE CONSENT BEFORE THE SUBSRIPTION

IS

FULFILLED (CAL BUS. & PROF.CODE §§ 17602(a)(2) and 17603), is

granted with prejudice;

(3)Defendant’s Motion to Dismiss Plaintiffs Third Cause of Action in
Plaintiffs Complaint action for FAILURE TO PROVIDE
ACKNOWLEDGMENT WITH AUTOMATIC RENEWAL TERMS
AND INFORMATION REGARDING CANCELLATION POLICY
(CAL. BUS. & PROF.CODE §§ 17602(a)(2) and 17602(b)), is granted

with prejudice; and

(4)Defendant’s Motion to Dismiss Plaintiff's Fourth Cause of Action in
Plaintiff's Complaint action for VIOLATION OF THE UNFAIR
COMPETITION LAW (CAL. BUS. & PROF.CODE§ 17200 et. seq) is

granted with prejudice.

IT IS SO ORDERED.

 

Hon. Manuel L. Real
United States District Court Judge

2

[PROPOSED] ORDER GRANTING DEFENDANT BRAINEFM, INC.'S MOTION TO
DISMISS

SAR 1dog.1

 
Case 2:

oOo OD SD WH B&B WD KH

—
Oo

BS NM BH BN BRD RD RD BR RO mm me ee eee
oO sa DH MH SB WwW NY =|} CS BO co ns DH UN Bb WH WY &

19-cv-01217-R-GJS Document 10-1 Filed 03/14/19 Page 3of4 Page ID#:71

Brianna Rivera, et al. v. BrainFM, Inc., et al
USDC of Central District of California - CASE NO.: 2:19-CV-1217 R (GJSX)

CERTIFICATE OF SERVICE

I declare that I am a citizen of the United States, employed in the County of
San Francisco, California, over the age of eighteen years, and not a party to the
within cause. My business address is 44 Montgomery Street, Suite 3100, San
Francisco, CA 94104

On the date last shown below, I served the foregoing

[PROPOSED] ORDER GRANTING DEFENDANT BRAINEM, INC.'S
OTION TO DISMISS FOR FAILURE TO STATE A CLAIM UPON
WHICH RELIEF CAN BE GRANTED (FRCP §12(b)(6));

On the interested partied in said action:

Scott J. Ferrell, Esq.

PACIFIC TRIAL ATTORNEYS

A Professional Corporation

4100 Newport Place Drive, Suite 800
Newport Beach, CA 92660

Telephone: (949) 706-6464

Email: SFerrell@pacifictrialattorneys.com

in the manner set forth below.

x__(VIA U.S. MAIL) I placed for collection and deposit in the U.S. mail, copies
of the above document(s) at 44 Montgomery St., Suite 3100, San Francisco, CA
94104, in a sealed envelope, addressed as above. I am readily familiar with the
practice of LECLAIRRYAN LLP for the collection and process of correspondence
for mailing with the U.S. Postal Service. In accordance with the ordinary course of

l

 

CERTIFICATE OF SERVICE

QN6t 709RT.1

 
Case 2)19-cv-01217-R-GIS Document 10-1 Filed 03/14/19 Page 4of4 Page ID#:72

—

business, the above documents would have been deposited for first-class delivery
on same day, with postage thereon fully prepaid

I certify and declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct and that this declaration was

executed on March 14, 2019 at San Francisco, California.

By hud MMM jaw

udyM. Olson

oO co Ss DA A BP WwW LP

os DN A FF WwW YF CO ODO wo HD A Bw BD SK oO

2
CERTIFICATE OF SERVICE

 

QNKI 70OR7-1

 
